Citation Nr: 1720865	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and J.D.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1984 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; to date, no additional evidence has been added.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  The Veteran was legally married to the appellant on December [REDACTED], 2009, and served in the military from February 1984 to September 1993.

2.  The Veteran died on October [REDACTED], 2010.




CONCLUSION OF LAW


The criteria for an award of DIC benefits are not met.  38 U.S.C.A. §§ 101 (3), 103, 1304, 1310 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.52, 3.53, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed below, this claim for benefits lacks legal merit.  Here, the facts that are determinative to this appeal are not in dispute, to include the date of the official marriage and the location of where the Veteran and the appellant lived during the relevant period of time.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Law and Analysis

The appellant contends that she is the surviving spouse of the Veteran and is entitled to receive DIC benefits.  DIC is paid to the surviving spouse of a veteran, who dies, after December 31, 1956, from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014).  
Under 38 C.F.R. § 3.54(c), DIC may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.

A threshold matter to consider in such claims is whether an appellant qualifies as a "surviving spouse" for VA purposes.  To establish such status, the appellant must have been validly married to the Veteran under the laws of the appropriate jurisdiction and she must meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1 (j), 3.50. 

For VA benefit purposes, a "spouse" is a person who is a husband or wife.  38 U.S.C.A. § 101 (31).  A marriage must be :valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50 (b).  The Board finds that the appellant is the surviving spouse of the Veteran.

Here, the appellant submitted a marriage certificate showing that she and the Veteran were married on December [REDACTED], 2009, which is more than 15 years after the Veteran separated from service.  Further, the appellant testified that she did not have any children with the Veteran.  See Bd. Hrg. Tr. at 13.  Thus, the question before the Board is whether the Veteran was married to the appellant for 1 year or more.  38 C.F.R. § 3.54 (c)(2).

The Veteran died on October [REDACTED], 2010.  The Board has considered the appellant's February 2017 testimony that the Veteran was in the hospital from September 2009 through November 2009, and that December [REDACTED], 2009, was the first day that the appellant and the Veteran could have married.  She did not note, and the record does not reflect, any legal impediment to marriage after the Veteran's divorce from his previous wife on October [REDACTED], 2009.  While the Board finds the appellant's statements to be credible, the fact remains that she does not meet the timing eligibility requirements of 38 C.F.R. § 3.54(c).  Indeed, the relevant legal authority, statutes, and regulations do not provide for an exception.  Although a valid marriage exists, it does not meet the regulatory timing requirement.  Thus, the Board is unable to grant the appellant's claim based on this contention.

As noted above, the record reflects that the Veteran was married to another woman until October [REDACTED], 2009.  Where an attempted marriage of a claimant to a Veteran was invalid by reason of a legal impediment, the marriage can nevertheless be deemed valid if: (a) the purported marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  38 C.F.R. § 3.52 (2016).  Here, the Board finds the appellant had knowledge of the legal impediment to marry the Veteran.  Indeed, on the VA Form 21-534, the appellant noted that the Veteran was not divorced from his previous wife until October 2009.  Thus, the exception noted in 38 C.F.R. § 3.52 does not apply.

The Board is sympathetic to the appellant's claim and is grateful for the Veteran's honorable service.  However, the Board finds that while the appellant is the surviving spouse of the Veteran, she does not meet the criteria for an award of DIC, as she was not married to the Veteran for one year or more prior to his death in accordance with 38 C.F.R. §3.54(c) (2016).  As such, the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.
ORDER

Entitlement to DIC benefits is denied.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


